Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/21 has been entered.

Election/Restrictions
Amended claims 1-, 5-6, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/26/20.  The amendment to the claim 1 specifically and the arguments presented in the response dated 4/12/21 regarding claim 1 are directed to embodiments of the species A-II of figure 4 and not species of elected species A-I of figure 2 (see restriction dated 5/28/20 and response dated 6/26/20).  New claim 13 is directed to elected species A-I and thus is examined below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Szeremeta et al. (U.S. PGPub 2017/0185117) in view of He et al. (U.S. Patent 10,372,168).
Regarding claim 13, Szeremeta teaches a heat-dissipating, shock-absorbing structure (element 10, see fig. 4), configured to be applied to an electronic module with a hard disk drive (element 20, per fig. 4 and 6), the heat-dissipating, shock-absorbing structure comprising a heat-dissipating frame (element 50) having a fixing segment (element 56) and two extending segments (elements 54), wherein each of two ends of the fixing segment is connected to a corresponding one of the two extending segments (per fig. 4a-5b, examiner notes this limitation as written merely requires these to be connected not to be directly connected, nor does it limit what ends may be considered), the fixing segment is connected with a side of the hard disk drive (per fig. 2 and 4a), and a distance between the extending segments is greater than a thickness of the hard disk drive (per fig. 2 and 4a-6, the top two and the bottom one meet this limitation); an elastomer (element 52); and a casing (element 40 and 30) receiving the hard disk drive and the heat-dissipating frame (per fig. 2-3). Wherein heat is transferred from the hard disk drive to the case through the frame and elastomer (see para. 0039).
Szeremeta does not teach a heat conduction layer correspondingly covering the elastomer.  He teaches the use of a heat conducting lay covering the elastomer of a thermal pad (col. 10, ln 36-56).  It would have been obvious to one skilled in the art to include a plurality of heat conduction layers covering the elastomer of Szeremeta per the teachings of He such that the heat transfer between the hard disk drive and the casing include this layer, the motivation would be to increase the protection to the elastomer (Col. 10, ln 36-56) with the layer either protecting the sides of the elastomer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, and 11-12 have been considered but are moot because the amended claims do not read on an elected species (see above).
Applicant's arguments filed 4/12/21 regarding claim 13 have been fully considered but they are not persuasive.  Applicants argument that the overlay of the not cover the elastomer of Szeremeta is not supported by the prior art, He specifically refers to it as overlay, thus covering the thermal conductive interface layer, thus it would be between the elements transferring heat as taught.  Further examiner notes that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763